On Motion to Dismiss.
The opinion of the court was delivered by
Ludbling, C. J.
The motion to dismiss this appeal is based on a defect in the certificate of the clerk — the want of his signature. The omission appears to have been supplied since the filing of the motion, and the appéllant has asked for an order to compel the clerk to sign the certificate nunc pro tunc, if it be considered that the clerk improperly signed the certificate without the permission of the court. This order could be applied for and could bo granted at any time before trial, and, as the certificate is now signed by the clerk, to grant the order would be doing a vain thing. It is ordered that the motion be refused.